Citation Nr: 0943916	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-27 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for diabetes mellitus. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for non-ischemic 
cardiomyopathy and atrial fibrillation with congestive heart 
failure (claimed as heart problems), to include as secondary 
to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, that granted service connection and 
assigned a 20 percent disability rating for diabetes 
mellitus, effective from April 10, 2006, and denied service 
connection for the hypertension and heart problem issues.  

In March 2007, VA received a VA Form 21-4138 (Statement in 
Support of Claim) in which the Veteran sought consideration 
for service connection for hypertension secondary to diabetes 
mellitus and for his heart problems secondary to his diabetes 
mellitus, as well as for several other conditions for which 
no previous claim for service connection had been filed.  The 
RO treated that March 2007 document as a new claim for all of 
the conditions identified by the Veteran.  In an August 2007 
rating decision, the RO again denied service connection for 
the hypertension and heart problems issues.  The Veteran's 
March 2008 notice of disagreement filed in response to that 
decision listed three issues to be appealed, but the issues 
of service connection for hypertension and for heart problems 
were not identified as issues the Veteran intended to appeal.  
As a result, the Board must consider whether the Board has 
jurisdiction over those issues.  

Instead of treating the March 2007 statement in support of 
claim as a new claim (for which new and material evidence 
would have been required), the Board has liberally construed 
the March 2007 statement in support of claim, which was 
received within one year following notice of the adverse 
November 2006 rating decision, as a timely-filed notice of 
disagreement with respect to the hypertension and heart 
problems issues.  After the April 2008 statement of the case 
was issued, the June 2008 substantive appeal with respect to 
those two issues was timely filed.  As a result, the Board 
has jurisdiction over those two issues.  

In April 2008, before the appeal was certified to the Board 
in July 2008, the RO received additional evidence from the 
Veteran after the April 2008 supplemental statement of the 
case had been mailed.  An appellant may submit additional 
evidence after initiating an appeal.  38 C.F.R. § 20.800.  
The evidence was a March 24, 2008, letter from the Veteran's 
treating physician listing the many medical problems that the 
Veteran had as of that date.  
If the agency of original jurisdiction (AOJ) receives 
additional pertinent evidence after the most recent SSOC has 
been issued and before the appeal is certified and the 
appellate record transferred to the Board, a supplemental 
statement of the case will be furnished to the appellant and 
his representative.  38 C.F.R. § 19.31(b)(1).  Here, after 
the receipt of the additional evidence, no SSOC was issued 
with respect to the diabetes issue.  But while information in 
the letter may be pertinent as to other claims of the Veteran 
(and was considered in the SOC issued with respect to the 
hypertension and heart problems issues), the letter provides 
no new information with respect to the rating criteria used 
to evaluate the Veteran's diabetes mellitus disability.  The 
RO had already taken into consideration other, almost 
identical,  statements by that doctor that the Veteran was 
having difficulty controlling his blood sugar, that he was 
required to take insulin and other medications, and that he 
had limited mobility due to his respiratory and cardiac 
conditions.  See, e.g., Letter of March 4, 2008, by Dr. 
Mouser (considered by the RO in the April 2008 supplemental 
statement of the case) (he has had considerable difficulty 
getting his diabetes under control; since December 14, the 
Veteran has been using insulin to control his diabetes and 
just recently has added gabapentin to take on a regular 
basis; he is limited in mobility due to his respiratory 
disease and his greatly-decreased cardiac capacity); 
January 2007 Letter by Dr. Mouser (considered by the RO in 
the April 2008 supplemental statement of the case) (he has 
had considerable difficulty getting his diabetes under 
control; recently since December 14, he has been using 
insulin to control his diabetes; he has limited mobility due 
to respiratory disease and greatly-decreased cardiac 
capacity).  Thus, the Board finds that the March 24, 2008, 
letter, which contains information that is duplicative of 
what had already been considered by the RO, is not 
"pertinent evidence" with respect to the issue of the 
initial rating for the diabetes mellitus rating.  As a 
result, a remand for another SSOC is not required and the 
Board will decide that issue.    

The issues of service connection for hypertension and heart 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDING OF FACT

From April 2006, the Veteran's diabetes mellitus required 
oral hypoglycemic agents and restricted diet but from 
December 2006, it required insulin and restricted diet.  At 
no time did the disability require regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.119 and Diagnostic Code 7913 
(2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  But since the 
criteria for a higher rating have not been met at any time 
during the rating period, staged ratings are not warranted on 
this record.  

The schedular criteria for rating diabetes mellitus are found 
in Diagnostic Code (DC) 7913.  38 C.F.R. § 4.119.  There are 
three ratings higher than the 20 percent disability rating 
already assigned to the Veteran's service-connected 
disability of diabetes mellitus.  For a 40 percent rating, 
the disability must manifest in requiring insulin, restricted 
diet, and regulation of activities.  DC 7913, 38 C.F.R. 
§ 4.119.  For the 60 percent and 100 percent ratings, the 
criteria of the 40 percent rating must be met, plus there 
must be episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or frequent treatment by a 
diabetic care provider.  DC 7913, 38 C.F.R. § 4.119.   

The Veteran does not have episodes of ketoacidosis or 
hypoglycemic reactions.  October 2006 C&P Diabetes Mellitus 
Exam.  As a result, neither a 60 percent nor 100 percent 
rating are warranted here.  

As for the 40 percent rating, the record establishes two of 
the three criteria-that is, that the Veteran's diabetes 
disability manifests in requiring insulin and restricted 
diet.  Letter of March 4, 2008, by Dr. Mouser (Veteran has 
been using insulin to control his diabetes and just recently 
has added gabapentin as well); March 2008 Letter by Nurse 
Sutherland (the Veteran takes insulin twice a day and is 
counting carbohydrate intake and calorie intake).  

But while the record contains many statements about the 
Veteran's activities, none of those statements meets the 
specific requirement of DC 7913 that the manifestation of the 
disability requires regulation of activities.  DC 7913, 
38 C.F.R. § 4.119.  The criteria for a 100 percent rating for 
diabetes mellitus sheds light on the meaning of the 
"regulation of activities" requirement; the disability has 
reached a level of severity that requires the avoidance of 
strenuous occupational and recreational activities.  DC 7913, 
38 C.F.R. § 4.119 (criteria for 100 percent rating).  In 
other words, it means that the Veteran has been prohibited by 
a medical professional from engaging in particular activities 
that are too strenuous for a person with that level of 
diabetes.  No such prohibition appears in this record.  

The Veteran and his treating physician apparently believe 
that the regulation of activities requirement means that the 
result of the Veteran's other medical conditions is that he 
refrains from activity due to pain in his feet, shortness of 
breath, a general feeling of fatigue, etc.  See April 2008 
Statement by the Veteran (I disagree with the rating because 
I have submitted medical reports that I have to regulate my 
activities); March 4, 2008, Letter by Dr. Mouser (he is 
limited in mobility due to respiratory disease and greatly-
decreased cardiac capacity); July 2007 Letter by Dr. Mouser 
(the Veteran has a restricted activity level because of 
shortness of breath and fatigability related to his 
congestive heart failure);  see also March 2006 Treatment 
Record by Dr. Mouser (Veteran so dyspneic he cannot do much 
of any kind of physical activity without becoming short of 
breath; Veteran came in because he feels he can no longer 
work anymore; physician does not feel he can tolerate that 
much physical activity due to COPD, congestive heart failure, 
and atrial fibrillation).  

But the language of the rating criteria-diabetes mellitus 
requiring regulation of activities-shows that a subjective 
decision to avoid activity does not meet that criteria.  Nor 
does a decision to avoid activity because of advice 
concerning another health problem mean that the Veteran has 
been told to avoid activity due to his diabetes.  
October 2006 C&P Diabetes Mellitus Exam (his activities are 
restricted by his heart disease rather than his diabetes).  
Rather, the record must contain evidence that a medical 
professional has decided that certain strenuous activity must 
be avoided in order to better control the Veteran's diabetes.  
But the nurse working with the Veteran to control his 
diabetes indicated that activity would benefit the Veteran, 
but because of other health issues, such as chest pain and 
shortness of breath, he is limited in what he can do.  
March 2008 Letter by Nurse Sutherland.  

After the Veteran decided to appeal the assignment of a 
20 percent rating for diabetes, VA received a letter from the 
Veteran's doctor which stated that his restricted activities 
are due to several disabilities, one of which is diabetes.  
January 2007 Treatment Record by Dr. Mouser (he has 
restricted activities to do with his diabetes, congestive 
heart failure, and chronic obstructive pulmonary disease).  
That letter does not reflect a medical opinion that certain 
activities of the Veteran should be avoided in order to 
better control his diabetes condition.  For one thing, it 
does not identify which activities should be avoided.  Nor 
does it provide any rationale for the avoidance of activity.  
Given the wording of the letter that does not reflect 
instructions to refrain from activities but rather appears to 
be describing the fact that the Veteran does not engage in 
activities, the Board interprets this letter in the same way 
as the other letters discussed above.  This letter does not 
constitute evidence that the manifestation of the Veteran's 
diabetes requires restriction of activities. 
   
When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But as noted above, since the Veteran (and his 
doctor) appears to have misunderstood what was meant by the 
rating criteria element of requiring regulation of 
activities, the evidence about his activities did not support 
his claim at all.  With no relevant evidence to support the 
claim on that required element for an increased rating, there 
is no reasonable doubt to resolve.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule inapplicable 
when the preponderance of the evidence is against the claim).  

Nor is an extraschedular rating warranted here.  The 
threshold determination for extraschedular ratings is whether 
the disability picture presented in the record is adequately 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. 
App. 111, 118 (2008).  The record shows that the very 
symptoms manifested by the Veteran's diabetes mellitus 
disability-that is, the requirement of insulin and 
restricted diet to control the disability-are included in 
the schedular rating criteria.  See Diagnostic Code 7913, 
38 C.F.R. § 4.119.  

Since the Veteran's disability picture was adequately 
contemplated by the rating schedule, no referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the Veteran's 
disability picture requires the assignment of an 
extraschedular rating is warranted.  Thun, 22 Vet. App. at 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not 
err in concluding that he was not entitled to referral for an 
extraschedular rating).   

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's May 2006 letter describing the evidence needed to 
support the Veteran's claim was timely mailed before the 
November 2006 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection and 
for secondary service connection, identified what evidence VA 
was collecting, requested the Veteran to send in documents 
and information that might be helpful in establishing his 
claim, and addressed what evidence was necessary with respect 
to the rating criteria and the effective date of an award.  
That letter fulfilled VA's notice requirements.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA assisted the Veteran by retrieving his 
claims folder that contained his service treatment records, 
by obtaining medical records for which he provided 
authorizations, and by conducting a C&P examination.  There 
are no outstanding requests for assistance.   VA fulfilled 
its duty to assist the Veteran in substantiating his claim.  


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.  


REMAND

The Veteran is seeking service connection for hypertension 
and for his heart problems, to include as secondary to his 
service-connected disability of diabetes mellitus.  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

A compensation and pension (C&P) examination was conducted 
and an opinion was received as to whether the diabetes 
disability caused the heart problems.  But the examiner did 
not provide an opinion as to whether the Veteran's heart 
problems (diagnosed as non-ischemic cardiomyopathy, atrial 
fibrillation, and congestive heart failure) are aggravated by 
the Veteran's diabetes disability.  And no examination at all 
was conducted to determine whether the Veteran's hypertension 
is aggravated by the Veteran's diabetes disability.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  A medical opinion as to whether the claimed 
disabilities are aggravated by the Veteran's diabetes 
disability is necessary to decide the claim.  Thus, the 
Veteran should be scheduled for a cardiology examination for 
the purpose of providing that information.  But since the 
Veteran is not claiming direct service connection for 
hypertension or for his heart problems, and since the record 
does not show any inservice manifestation of hypertension, 
non-ischemic cardiomyopathy, atrial fibrillation, or 
congestive heart failure, VA is not obligated to obtain an 
opinion as to whether there is a direct etiology between the 
Veteran's current cardiovascular disabilities and his active 
service.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

The Board notes that the Veteran takes exception to the RO's 
reasoning that because the hypertension pre-dated the 
Veteran's diabetes mellitus disability, it could not be 
caused by the diabetes disability.  See July 2003 Treatment 
Record by Dr. Mouser (listing hypertension in his medical 
history, but not listing diabetes). The Veteran has submitted 
various statements that he was diabetic as early as the 
1990's.  But while the claims folder contains some older 
medical records that record the Veteran's blood pressure, 
there are few medical records prior to July 2003.  The RO/AMC 
should notify the Veteran that medical records containing 
blood pressure readings and/or blood test results since 
service may be helpful in substantiating his claim.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that medical records 
containing blood pressure readings and/or 
blood test results since service may be 
helpful in substantiating his claim.  Ask 
him to submit that evidence or provide 
signed authorizations for it so that VA 
can obtain it.  Any additional evidence 
should be associated with the claims 
folder. 

2.  After the additional evidence has been 
associated with the claims folder, make 
arrangements to schedule the Veteran for a 
cardiovascular system examination for the 
purpose of obtaining etiology medical 
opinions with respect to both direct and 
secondary service connection. 

The claims folder, to include a copy of 
this Remand, must be made available to, 
and reviewed by, the examiner in 
conjunction with the examination report.  
Any indicated studies should be performed.  

The examiner should be advised that the 
Veteran has claimed that his hypertension, 
non-ischemic cardiomyopathy, atrial 
fibrillation, and/or his congestive heart 
failure conditions, are aggravated by his 
service-connected diabetes mellitus 
disability, so that opinions that address 
each of those conditions are needed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's service-
connected diabetes mellitus disability 
caused his disabilities of hypertension, 
non-ischemic cardiomyopathy, atrial 
fibrillation, and/or congestive heart 
failure?  If yes, answer no further 
questions; if not, answer question (b), 
below;  

(b) Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's service-
connected diabetes mellitus disability 
makes his disabilities of hypertension, 
non-ischemic cardiomyopathy, atrial 
fibrillation, and/or congestive heart 
failure worse than they otherwise would 
have been in the natural progress of those 
diseases?  If not, answer no further 
questions; if yes, answer question (c), 
below;  

(c) If the Veteran's service-connected 
diabetes mellitus disability makes his 
disabilities of hypertension, non-ischemic 
cardiomyopathy, atrial fibrillation, 
and/or congestive heart failure worse, 
please describe: (i) the nature of and the 
level of the Veteran's cardiovascular 
disability before the diabetes mellitus 
disability began making the cardiovascular 
disability worse; (ii) at what level the 
cardiovascular disability would have 
currently been due to the natural 
progression of that disease without the 
aggravation by the diabetes mellitus 
disability; and (iii) the current level of 
the cardiovascular disability as a result 
of aggravation by the service-connected 
diabetes mellitus disability.  

(d) For each part, if it is not possible 
to give an opinion, state that and provide 
the rationale for why it is not possible.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


